DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/29/2018, has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical holding elements”; “mechanical fixation elements”; and “attachment elements”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 18, 19, and 24-32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 14]  The claim recites the limitation of “a number of inwardly directed protrusions.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if the phrase “a number” is meant to require a discrete value of protrusions, or allow for more than one protrusion.  For purposes of examination, it is interpreted that “a number” refers to more than one protrusion.
[Claim 16]  The claim recites the limitation of “a number of cut-outs.”  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if the phrase “a number” is meant to require a discrete value of cut-outs, or allow for more 
[Claim 18]  The claim recites the limitation of “the free ends” in the 2nd line of the claim.  This limitation lacks proper antecedent basis.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if the limitation refers to the “fixation elements,” or if the limitation is intended to refer to a different structure.  For purposes of examination, it is interpreted that “the free ends” refer to the radially directed arms of the fixation elements.
[Claim 24]  The claim recites the limitation of “an attachment element” in the 7th line of the claim, as well as “the attachment elements” in the 8th line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if “the attachment elements” are intended to refer to the singular “attachment element” recited in line 7, or if new structures are being recited.  For purposes of examination, it is interpreted that “an attachment element” and “the attachment elements” are the same structure.
[Claims 19 and 25-32]  The claims are rejected based upon their dependency from claims 18 and 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-21 and 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monson et al. (PGPub 2009/0312715).
[Claims 13, 23-25, and 29]  Monson teaches a re-usable medicament delivery device (figures 6 and 7) comprising:
a medicament container holder (figure 6, item 140), arranged as a separate component of a medicament delivery device (as shown in figure 7), for securing a removable medicament container (figure 6, item 192), 
which medicament container (figure 6, item 192) comprises a generally tubular body (figure 6, item 195) arranged with a proximally directed neck portion (figure 6; not labeled) and a flange portion (figure 6, item 170), which flange portion is arranged with a pierceable septum (figure 6, item 198); 
said medicament container holder (figure 6, item 140) comprising mechanical holding elements (figure 7, item 166) configured to interact with said flange portion (figure 6, item 170) for preventing movement of said medicament container (figure 6, item 192) in a distal direction (figure 7; paragraph [0033]); 

said medicament container holder (figure 6, item 140) comprising attachment elements (figure 7, item 154) for a medicament delivery member (figure 7, item 80), wherein said mechanical fixation elements (figure 7, item 160) are configured to engage with a medicament delivery member (figure 7, item 80) when attached to said attachment elements (figure 7, item 154), such as to exert a force in the distal direction on said flange portion (figure 6, item 170) (figure 7; paragraph [0035]).
[Claims 14, 15, 26, and 27]  Monson teaches the limitations of claims 13 and 24, upon which claims 14, 15, 26, and 27, depend.  In addition, Monson discloses said mechanical holding elements (figure 7, item 166) comprise a number of inwardly directed protrusions (figure 7) and are configured to flex in a radial direction, allowing passing of said flange portion (figure 6, item 170) when securing said medicament container (figure 6, item 192) (figure 7; paragraph [0033]).
[Claims 16 and 28]  Monson teaches the limitations of claims 15 and 24, upon which claims 16 and 28 depend.  Monson also teaches a number of cut-outs (figure 6, item 161) arranged adjacent said holding elements (figure 7, item 166) for providing flex (paragraph [0033]).
[Claims 17-19, 30, and 31]  Monson teaches the limitations of claims 13 and 24, upon which claims 17-19, 30, and 31, depend.  Monson further discloses said fixation elements (figure 7, item 160) are configured to be flexible movable in a generally 
[Claims 20, 21, and 32]  Monson teaches the limitations of claims 17 and 24, upon which claims 20, 21, and 32, depend.  In addition, Monson teaches said fixation elements (figure 7, item 160) comprise a central ring-shaped member (figure 6, item 153) flexibly attached to said medicament container holder (figure 6, item 140), wherein said fixation elements (figure 7, item 160) comprises sections of material (figure 6) between the ring-shaped member (figure 6, item 153) and the medicament container holder (figure 6, item 140), which sections are arranged flexible (figure 6; paragraph [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Monson et al. (PGPub 2009/0312715).
[Claim 22]  Monson teaches the limitations of claim 13, upon which claim 22 depends.  Although teaching the use of the medicament container holder with a medicament delivery device, Monson does not specifically disclose the medicament container holder is arranged as an integral part of a housing of a medicament delivery device.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Monson to have integrated the medicament container holder with a medicament delivery device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.